DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 has been considered. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., (JP2008027606A original and machine translation filed with IDS dated 09/29/2021) hereinafter Morita.
Regarding Claim 1, Morita discloses a fuel cell system “100” [0013] comprising: 
a fuel cell “10” [0014], 
a fuel gas supplier configured to supply fuel gas (e.g. hydrogen) [0018] to an anode “14” of the fuel cell “10” [0018],
an oxidant gas supplier configured to supply oxidant gas [0017] to a cathode “15” of the fuel cell “10” [0017],
a humidity adjuster (water supply valve, “30”, “40” [0019]) configured to adjust a relative humidity of the fuel gas [0019] and a relative humidity of the oxidant gas [0019] via instructions from the controller “50” [0019], 
and a controller “50” [0020], wherein the controller detects the relative humidity of the fuel gas at an anode inlet of the fuel cell via humidity sensor “11” [0020], 
and wherein, based on detection results, the controller controls the humidity adjuster [0019] to adjust the relative humidity of the cathode and anode inlet streams [0019]. 
Morita does not explicitly disclose an embodiment wherein the controller detects the relative humidity of the oxidant gas at a cathode outlet of the fuel cell, such that the controller is configured to control humidity adjuster so that the relative of the fuel gas at the anode inlet is higher than the relative humidity of the oxidant gas at the cathode outlet. Rather, Morita detects the relative humidity at the cathode inlet [0020], and desires the relative humidity of the fuel gas at an anode inlet is greater than the relative humidity of an oxidant gas at the cathode inlet [0020]. However, Morita teaches wherein the relative humidity of the oxidant gas entering the cathode must be adjusted to be minimized in order to prevent flooding of the cathode “15” [0024], and a relative humidity of the fuel gas entering the anode is preferably maximized to 100% relative humidity to prevent drying of the anode, while also increasing power generation efficiency [0025].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the relative humidity of the fuel gas at an anode inlet to be higher than the relative humidity of the oxidant gas at the cathode outlet as taught by Morita, in order to prevent drying of the anode, increase power generation efficiency while also preventing flooding of the cathode. The relative humidity amount in the anode inlet gas is considered an art-recognized result-effective variable and the controller is able to control the amount in order to get the desired result, see also MPEP 2144.05(II)(B).
Regarding Claim 2, Morita discloses all of the claim limitations as set forth above. Morita further teaches wherein the relative humidity of the fuel gas at the anode inlet is 100% [0025], reading on the claimed range of 100% or more. 
Morita does not explicitly disclose the relative humidity of the oxidant gas at the cathode outlet. However, Morita teaches wherein the relative humidity of the oxidant gas at the cathode inlet is desired to be minimized and preferably kept below 40% [0024] in view of preventing flooding of the cathode [0024]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further optimize the humidity control of the anode and cathode inlets in the fuel cell system of Morita such that the relative humidity of the oxidant gas at the cathode outlet such that it falls within the claimed range of 60% or less, in order to prevent flooding of the cathode, while still preventing drying of the anode and increase power generation efficiency. The relative humidity amount in the anode inlet gas is considered an art-recognized result-effective variable and the controller is able to control the amount in order to get the desired result. See also MPEP 2144.05(II)(B).
Regarding Claim 3, Morita discloses all of the claim limitations as set forth above. Morita further teaches wherein the relative humidity of the fuel gas at the anode inlet is preferably 100% [0025], falling within the claimed range of 30% or more. 
Morita does not explicitly disclose the relative humidity of the oxidant gas at the cathode outlet. However, Morita teaches wherein the relative humidity of the oxidant gas at the cathode inlet is desired to be minimized and preferably kept below 40% [0024] in view of preventing flooding of the cathode [0024]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further optimize the humidity control of the anode and cathode inlets in the fuel cell system of Morita such that the relative humidity of the oxidant gas at the cathode outlet such that it falls within the claimed range of 0% or more and less than 30%, in order to prevent flooding of the cathode, while still preventing drying of the anode and increase power generation efficiency. The relative humidity amount in the anode inlet gas is considered an art-recognized result-effective variable and the controller is able to control the amount in order to get the desired result, see also MPEP 2144.05(II)(B).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kasahara et al., (US20130164640A1) hereinafter Kasahara.
Kasahara discloses a fuel cell system comprising: a fuel cell “2” [0049], 
a fuel gas supplier “7” [0055] configured to supply fuel gas (e.g. hydrogen) to an anode “3” [0050] of the fuel cell “2” (see also Fig. 1), 
an oxidant gas supplier “8” [0054] configured to supply oxidant gas (e.g. air) to a cathode “4” [0058] of the fuel cell “2” (see also Fig. 1), 
	wherein a relative humidity of the anode is set to be greater than a relative humidity of the cathode [0053] in order to suppress reduction reaction in which sulfur is adsorbed onto the anode [0066].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722               

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722